Per Curiam.
Moore and two others are regularly appointed deputy game and fish wardens for Wayne county. They do not show when either of them was appointed.
The petition for mandamus sets forth that May 23, 1887, the board of auditors fixed the salary of their offices at $1,000 per year, which salary was continued up to January 1, 1892; that said board has undertaken to fix the salary for the present year at $300. Relators claim that they are State officers, and that the board, after fixing the salary at $1,000, has no power to change it.
It is not necessary to decide whether the relators are State officers. Under the act by yirtue of which these *270gentlemen hold their offices it is provided that they shall receive such compensation as the board of auditors may allow.1 No brief is presented, and we can see no reason why this compensation cannot be fixed by the members of the board for each year at such sums as to them may seem proper.
Writ denied.

 Act No. 28, Laws of 1887, § 7.